ACCEPTED
                                                                                        01-15-00290-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                    8/7/2015 2:44:08 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-15-00290-CR

                          In the Court of Appeals for the
                                        FILED IN
                                 1st COURT OF APPEALS
                         First District of Texas at Houston
                                     HOUSTON, TEXAS
                                 8/7/2015 2:44:08 PM
             
                                 CHRISTOPHER A. PRINE
                                         Clerk

                                    No. 1416480

                           In the 208th District Court of
                               Harris County, Texas

             

                               FERNANDO RAZO
                                   Appellant
                                      v.
                            THE STATE OF TEXAS
                                  Appellee

             

         MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL

             

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW APPELLANT in the above-styled and numbered cause, by

and through undersigned counsel, and, in accordance with Rules 6.1 and 6.5 of the

Texas Rules of Appellate Procedure, moves this Court to permit present lead counsel,

Emily Detoto, to withdraw and, in accordance with the wishes of Appellant,

substitute T. Brent Mayr as lead counsel.
      Mr. Mayr agrees to this substitution as indicated by his signature below. All of

his information required by Rule 6.5(d), Texas Rules of Appellate Procedure is also

listed below.

      By her signature below, pursuant to Rule 6.5 (b) and (d), Texas Rules of

Appellate Procedure, Ms. Detoto affirms that a true and correct copy of this motion

has been delivered to Appellant in person in the Harris County Jail.

      WHEREFORE PREMISES CONSIDERED, Appellant prays that this Court

will permit his present lead counsel, Emily Detoto, to withdraw and permit the

substitution of T. Brent Mayr as lead counsel.

                                       Respectfully Submitted,

                                       /s/ Emily Detoto
                                       Emily Detoto
                                       SBN 00797876
                                       Law Office of Emily Detoto
                                       917 Franklin, 4th Floor
                                       Houston, TX 77002
                                       713.227.2244
                                       713.222.5840 FAX
                                       emilydetoto@mac.com

                                       ATTORNEY FOR FERNANDO RAZO


                                       /s/ T. Brent Mayr
                                       T. Brent Mayr
                                       SBN 24037052
                                       Law Office of Brent Mayr, P.C.
                                       4101 Washington Ave., 2nd Floor
                                       Houston, TX 77007
                                       713.808.9613
                                      713.808.9991 FAX
                                      bmayr@bmayrlaw.com

                                      SUBSTITUTING ATTORNEY




                        CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been served on

to the attorney for the State, Alan Curry, pursuant to Texas Rule of Appellate

Procedure 9.5 (b)(1), through Appellant’s counsel’s electronic filing manager on

August 7, 2015.

                                      /s/ T. Brent Mayr
                                      Law Office of Brent Mayr, P.C.

                                      SUBSTITUTING ATTORNEY
                                      FOR FERNANDO RAZO